DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendment was filed on 8/25/2022.
Response to Arguments
Applicant’s arguments, see Remarks on pages 7-9, filed 8/25/2022, with respect to 35 USC 102 and 103 rejections have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited reference by Redden, US 2019/0064363, discloses a system for plant parameter detection, including: a plant morphology sensor having a first field of view and configured to record a morphology measurement of a plant portion and an ambient environment adjacent the plant, a plant physiology sensor having a second field of view and configured to record a plant physiology parameter measurement of a plant portion and an ambient environment adjacent the plant, wherein the second field of view overlaps with the first field of view; a support statically coupling the plant morphology sensor to the physiology sensor, and a computing system configured to: identify a plant set of pixels within the physiology measurement based on the morphology measurement; determine physiology values for each pixel of the plant set of pixels; and extract a growth parameter based on the physiology values. However, the cited art of record fails to teach, disclose or suggest limitation/feature “obtaining a plurality of digital images acquired by a range-capable vision sensor carried by a ground-based vehicle at a constant height over at least first and second plants, wherein differing heights of the first and second plants cause tops of the first and second plants to be first and second distances, respectively, from the range-capable vision sensor as it passes overhead at the constant height; processing one or more of the digital images depicting the top of the first plant; based on the processing: estimating the first distance of the range-capable vision sensor to the first plant, estimating a first height of the first plant, and determining a count of visible plant-parts-of-interest of the first plant that were captured within a field of view of the range-capable vision sensor; based on the estimated first distance, normalizing the count of visible plant-parts- of-interest of the first plant with another count of visible plant-parts-of-interest determined from one or more of the digital images depicting the top of the second plant; and predicting a crop yield using the normalized count of visible plant-parts-of- interest and the first height of the first plant” recited in claim 1 and corresponding claims 8 and 15. Dependent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669